DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 11,272,508. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,272,508 recites the same limitations but from the viewpoint of the infrastructure equipment instead of the communications device.
Regarding claim 1, see claim 1 of U.S. Patent No. 11,272,508.
Regarding claim 2, see claim 2 of U.S. Patent No. 11,272,508.
Regarding claim 3, see claim 3 of U.S. Patent No. 11,272,508.
Regarding claim 4, see claim 4 of U.S. Patent No. 11,272,508.
Regarding claim 5, see claim 5 of U.S. Patent No. 11,272,508.
Regarding claim 6, see claim 6 of U.S. Patent No. 11,272,508.
Regarding claim 7, see claim 7 of U.S. Patent No. 11,272,508.
Regarding claim 8, see claim 8 of U.S. Patent No. 11,272,508.
Regarding claim 9, see claim 9 of U.S. Patent No. 11,272,508.
Regarding claim 10, see claim 10 of U.S. Patent No. 11,272,508.
Regarding claim 11, see claims 1 and 11 of U.S. Patent No. 11,272,508.
Regarding claim 12, see claims 1, 2 and 11 of U.S. Patent No. 11,272,508.
Regarding claim 13, see claims 1, 7, 9 and 11 of U.S. Patent No. 11,272,508.
Regarding claim 14, see claims 1, 8 and 11 of U.S. Patent No. 11,272,508.
Regarding claim 15, see claims 1, 10 and 11 of U.S. Patent No. 11,272,508.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0021089, IDS Reference).
Regarding claim 1, Zhang et al. disclose a communications device (Figure 6 UE 600) configured to transmit signals to and/or receive signals from an infrastructure equipment of a mobile communications network (Figure 5 base station 500; Paragraphs 0212-0217, transceiver 601 of UE 600 receives from base station 500 and transmits to base station 600 via uplink transmission resources), the communications device comprising
A receiver configured to receive signals transmitted by the infrastructure equipment in accordance with a wireless access interface (Paragraphs 0212-0217, transceiver 601 of UE 600 receives from base station 500),
A transmitter configured to transmit signals to the infrastructure equipment in accordance with the wireless access interface (Paragraphs 0212-0217, transceiver 601 of UE 600 transmits to base station 600 via uplink transmission resources), and
A controller (Paragraphs 0222-0223, see processor) configured to control the transmitter and the receiver to transmit data to the infrastructure equipment via an uplink wireless access interface of to receive data on the downlink of the wireless access interface (Paragraphs 0212-0217, transceiver 601 of UE 600 receives from base station 500 and transmits to base station 600 via uplink transmission resources), wherein the wireless access interface can provide a plurality of different spacing of subcarriers for transmitting signals representing the data on the uplink of for receiving the signals representing the data on the downlink (Claims 1 and 2, different subcarrier spacings provide include 3.75 kHz and 15kHz; Paragraphs 0212-0217, transceiver 601 of UE 600 receives from base station 500 and transmits to base station 600 via uplink transmission resources), and the controller is configured in a combination with the transmitter and the receiver (Paragraphs 0222-0223)
When the infrastructure equipment identifies a requirement to provide communications resources of the wireless access interface on the uplink for the communications device to transmit data to the infrastructure equipment or on the downlink for the communications device to receive data from the infrastructure equipment (Figures 2-3, base station performs uplink resource allocation to UE), to receive an indication on a downlink of the wireless access interface of one of the plurality of different subcarrier spacing which the communications device should use to transmit or to receive the signals representing the data (Claims 1 and 2, eNB indicates to UE different subcarrier spacings comprising 3.75 kHz to indicate one subcarrier and 15 kHz to indicate a set of one or more subcarriers according to a mapping table), the indicated subcarrier spacing also determining whether the communications device should use a single subcarrier or multiple subcarriers (Claims 1 and 2, 3.75 kHz to indicate one subcarrier and 15 kHz to indicate a set of one or more subcarriers according to a mapping table, the table including entries for signal subcarrier allocation and entries for multiple subcarrier allocation).
Regarding claim 2, Zhang et al. disclose wherein the receiver is configured to receive from the infrastructure equipment an indication of which of the subcarriers of a plurality of available subcarriers, with the indicated subcarrier spacing, the communications device should use to transit the data to the infrastructure equipment or to receive the data from the infrastructure equipment or which plurality of available subcarriers, with the indicated subcarrier spacing, the communications device should to transmit or to receive the data, depending on the indicated subcarrier spacing (Claims 1 and 2, eNB indicates to UE different subcarrier spacings comprising 3.75 kHz to indicate one subcarrier and 15 kHz to indicate a set of one or more subcarriers according to a mapping table; See mapping table discussing in paragraphs 0136-0186).
Regarding claim 3, Zhang et al. disclose wherein the receiver is configured to receive the indication of the subcarrier spacing with the indication of the subcarrier or multiple subcarriers to use in a downlink control message comprising a field indicating the subcarrier spacing and a field indicating the subcarrier or multiple subcarriers to use (Claims 1 and 2, indication information carried by NPDCCH indicates subcarriers of NPUSCH and indicates subcarrier spacing of 3.75 kHz or 15kHz), and the controller interprets differently the field indicating which of the subcarrier or multiple subcarriers to use depending upon whether the field indicating the subcarrier spacing indicates a subcarrier spacing which can only be used as a single subcarrier or a subcarrier spacing which can be used as a single or multiple subcarriers (Claims 1 and 2, if subcarrier spacing is 3.75 kHz, receiving circuitry uses the indication information to indicate one subcarrier from possible assigned subcarriers and if subcarrier spacing is 15 kHz, the receiving circuitry uses the indication information to indicate a set of one or more allocated subcarriers).
Regarding claim 4, Zhang et al. disclose wherein the field indicating which of the subcarrier or multiple subcarriers to use as a function of the subcarrier spacing is predetermined between the infrastructure equipment and the communications device, which can be represented as a table (Claims 1 and 2, predefined mapping table).
Regarding claim 10, Zhang et al. disclose wherein the plurality of different spacing of the subcarriers comprises two subcarrier spacing of 3.75 kHz and 15 kHz (Claims 1 and 2, see subcarrier spacings of 3.75 kHz and 15kHz), and the indication of the 3.75 kHz subcarrier spacing indicates that the communications device should transmit the signals representing the data or receive the signals representing the data on a single subcarrier (Claims 1 and 2, if subcarrier spacing is 3.75 kHz, the indication information is used to indicate one subcarrier), and the indication of the 15 kHz subcarrier indicates that the communications device should transmit the signals representing the data or receive the signals representing the data on a single subcarrier or multiple subcarriers (Claims 1 and 2, if subcarrier spacing is 15kHz, the indication information is sued to indicate a set of one or more subcarriers).

Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the prior art does not teach or adequately suggest receipt of field indicating a subcarrier or multiple subcarriers as part of broadcast system information; regarding claim 6, and further dependent claim 7, the prior art does not teach or adequately suggest the downlink control message indicates one or more of modulation scheme, coding scheme, and transport block size, each being interpreted differently based depending on subcarrier spacing; regarding claim 8, the prior art does not teach or adequately suggest measurement reporting and subcarrier spacing selection based on based on measurement reporting; regarding claim 9, the prior art does not teach or adequately suggest the downlink control message being transmitted as part of a random access procedure.

Claims 11-15 would be allowable with a terminal disclaimer to overcome the double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 11, and further dependent claims 12-15, the prior art does not teach or adequately suggest preambles representing requested subcarrier spacing and representing a request for single carrier or multiple subcarriers. The prior also does not teach or adequately suggest the preamble representing requested subcarrier spacing being transmitted as part of a random access procedure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

October 4, 2022